United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                         June 7, 2007

                                                                Charles R. Fulbruge III
                               No. 06-50292                             Clerk
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ZETERAL PERKINS,

                                         Defendant-Appellant.




                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                           No. 7:05-CR-136-2
                         --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Zeteral Perkins appeals his conviction of and sentence for

conspiracy to distribute more than 50 grams of cocaine base and

distribution of more than 50 grams of cocaine base.          He argues that

the district court abused its discretion in denying his motion for

a new trial; that the government violated Brady v. Maryland, 373



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50292
                                  -2-

U.S. 83 (1963), by failing to disclose evidence that a witness had

recanted harassment allegations in an unrelated case; and that the

evidence is insufficient to support his convictions.

     The failure of the probation officer to disclose that Angela

Hutson had filed harassment charges in an unrelated matter against

an individual and later recanted those allegations does not provide

a basis for new trial.   The evidence was merely impeaching, is not

material, and would not probably produce an acquittal at a new

trial.   See United States v. Freeman, 77 F.3d 812, 817 (5th Cir.

1996).   Therefore, the district court did not abuse its discretion

by denying the motion.      See United States v. Jamarillo, 42 F.3d

920, 924 (5th Cir. 1995).    Moreover, although Hutson’s allegation

and recantation may have impeached her credibility, Perkins fails

to show a reasonable probability that the result of the proceeding

would have been different if that information had been disclosed

before trial.   See United States v. Moore, 452 F.3d 382, 387-88

(5th Cir.), cert. denied, 127 S. Ct. 423 (2006).

     Perkins contends that the evidence did not establish that he

entered into an agreement and therefore, his conspiracy conviction

cannot stand.   Hutson’s testimony and the recorded conversations

provided evidence of an agreement.      Although Perkins challenges

Hutson’s credibility, credibility determinations “are to be re-

solved in favor of the verdict.”    United States v. Resio-Trejo, 45

F.3d 907, 911 (5th Cir. 1995).     Perkins also challenges his dis-

tribution conviction, arguing that there was no evidence that he
                           No. 06-50292
                                -3-

was connected to the crack cocaine found in Hutson’s residence.

Hutson testified that Perkins sold her the crack cocaine earlier in

the day.   The evidence was sufficient for a reasonable trier of

fact to find that Perkins was guilty beyond a reasonable doubt.

See United States v. Mendoza, 226 F.3d 340, 343 (5th Cir. 2000).

     AFFIRMED.